       Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

RICHARD ALEXANDER WILLIAMS,

                    Plaintiff,

v.                                            Case No. 1:13-cv-00222-MW-GRJ

FIRST ADVANTAGE LNS SCREENING
SOLUTIONS, INC. f/k/a LEXISNEXIS
SCREENING SOLUTIONS, INC.,

                    Defendant.
                                              /

     JOINT MOTION FOR VACATUR AND DISMISSAL OF THE ACTION

       Plaintiff RICHARD ALEXANDER WILLIAMS and Defendant FIRST

ADVANTAGE BACKGROUND SERVICES CORP., by their attorneys and

pursuant to Rules 41 and 60(b)(5) of the Federal Rules of Civil Procedure, jointly

move this Court to vacate the Amended Judgment entered on November 2, 2016

(ECF No. 196) and to dismiss this action with prejudice in light of the parties’

confidential settlement. In support of this motion, the parties state as follows:

              I.   Relevant Factual and Procedural Background

       Plaintiff filed suit against First Advantage in November 2013, asserting

various claims under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”). (ECF No. 1.) On October 14, 2015, this Court entered an Order

granting summary judgment to First Advantage with respect to Plaintiff’s claims
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 2 of 8



that First Advantage violated Sections 1681b(b)(3)(A) and 1681i(a)(5)(B) of the

FCRA and willfully violated Section 1681k of the FCRA. (ECF No. 123.)

      The case proceeded to a jury trial on Plaintiff’s remaining claims. On

October 28, 2016, the jury returned a verdict in which it: (1) found that First

Advantage had willfully violated Section 1681e(b) of the FCRA; (2) found that

First Advantage did not negligently violate Section 1681k of the FCRA; and (3)

awarded Plaintiff the sum of $250,000 in compensatory damages and $3,300,000

in punitive damages, with interest and exclusive of costs. (ECF No. 189.)

      On October 31, 2016, the Clerk of Court entered Judgment in favor of

Plaintiff on his Section 1681e(b) claim and against First Advantage in the amount

of $250,000 in compensatory damages and the amount of $3,300,000 in punitive

damages, with interest and exclusive of costs. (ECF No. 193.) The Clerk of Court

also dismissed Plaintiff’s claims under Sections 1681b(b)(3)(A), 1681i(a)(5)(B),

and 1681k of the FCRA. (Id.) On November 2, 2016, the Clerk of Court entered

an Amended Judgment to clarify that the Judgment was entered against First

Advantage and its predecessor entity. (ECF No. 196.)

      On November 9, 2016, Plaintiff filed a Motion to Determine Entitlement to

Attorneys’ Fees and Costs. (ECF No. 2014). On November 28, 2016, First

Advantage filed a Motion for Judgment as a Matter of Law or, in the Alternative,

Motion for New Trial and/or Remittitur. (ECF No. 207.) The Court granted


                                          2
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 3 of 8



Plaintiff’s Motion to Determine Entitlement to Attorneys’ Fees and Costs on

February 22, 2017, stating that the specific amount would be determined at the

conclusion of the likely appeal. (ECF No. 216). On March 2, 2017, the Court

denied First Advantage’s Motion for Judgment as a Matter of Law or, in the

Alternative, Motion for New Trial and/or Remittitur. (ECF No. 217.)

      First Advantage filed a Notice of Appeal on March 31, 2017, and Case No.

17-11447 (the “Appeal”) was docketed and commenced in the United States Court

of Appeals for the Eleventh Circuit. (ECF No. 220.) After the parties filed their

appellate briefs, a three-Judge panel heard oral argument on May 17, 2018.

      The parties engaged in settlement discussions during the pendency of the

Appeal, and First Advantage made an offer to Plaintiff that was set to expire at

5:00 p.m. on January 9, 2020 if not accepted by Plaintiff. On January 9, 2020 at

approximately 3:25 p.m., the Eleventh Circuit issued its Opinion, affirming this

Court’s denial of First Advantage’s Motion for Judgment as a Matter of Law or, in

the Alternative, Motion for New Trial and/or Remittitur, to the extent that it

challenged the sufficiency of the evidence regarding Plaintiff’s claim for

reputational harm and willfulness. (ECF No. 244). The Eleventh Circuit vacated

the jury’s punitive damages award and remanded the case to this Court with

instructions to enter a judgment reducing the award to $1,000,000. (Id.) Shortly




                                          2
      Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 4 of 8



thereafter and prior to the 5:00 p.m. deadline on January 9th, the parties agreed to

settle their dispute.

       On January 22, 2020, the parties finalized their settlement agreement.

Although the specific terms of that agreement remain confidential, First Advantage

agreed to pay Plaintiff an undisclosed amount in full satisfaction of Plaintiff’s

alleged compensatory and punitive damages. First Advantage also agreed to pay

Plaintiff’s counsel an undisclosed amount in full satisfaction of Plaintiff’s

attorneys’ fees and expenses. In return, Plaintiff agreed to fully and completely

release First Advantage from all judgments, obligations, debts, or damages,

including attorneys’ fees and costs, that arise out of any background report First

Advantage prepared on Plaintiff. The parties also agreed: (1) not to file a petition

for rehearing or a petition for rehearing en banc with the Court of Appeals or a

petition for certiorari with the United States Supreme Court; and (2) to move the

Court to vacate its judgment and to dismiss this lawsuit with prejudice. First

Advantage paid the consideration under the parties’ settlement agreement to

Plaintiff and his counsel on January 27, 2020, and on February 4, 2020, Plaintiff

and his counsel confirmed that the consideration tendered by First Advantage had

resulted in cleared funds.




                                          2
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 5 of 8



                                 II.   Argument

       “A district court may relieve a party from a final judgment, order or

proceeding if the judgment has been satisfied, released or discharged . . . .” Fed. R.

Civ. P. 60(b)(5). As the Eleventh Circuit explained, this provision applies when,

among other situations, the “obligor has paid the judgment debt.” Gibbs v.

Maxwell House, A Div. of Gen. Foods Corp., 738 F.2d 1153, 1155 (11th Cir.

1984). Here, both parties agree that First Advantage has paid Plaintiff the amounts

owed for his alleged compensatory and punitive damages and has satisfied the

judgment. The parties also agree that Plaintiff has expressly released First

Advantage from all judgments, obligations, debts, or damages related to any

background reports First Advantage has prepared on Plaintiff. Thus, Federal Rule

of Civil Procedure 60(b)(5) authorizes this Court to vacate its judgment.

      The balance of equities also favors vacatur. Although the parties

acknowledge the importance of final judgments and judicial precedent, those

concerns are allayed when, as here, the vacatur would not eliminate any of the

Court’s substantive opinions. See Mayes v. City of Hammond, Ind., 631 F. Supp.

2d 1082, 1089 (N.D. Ind. 2008) (granting motion to vacate the jury verdict and

final judgment only, which would “not diminish the effect of judicial precedent”).

Vacatur will also preserve judicial resources and ensure the finality of this

litigation. In light of these considerations, and the parties’ consent to this motion,


                                           2
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 6 of 8



the vacation of the Court’s November 2, 2016 Amended Judgment is appropriate,

and this action should be dismissed with prejudice.

                               III.   Conclusion

      For these reasons, the parties jointly move the Court to vacate its November

2, 2016 Amended Judgment (ECF No. 196), to deny Plaintiff’s Motion to

Determine Entitlement to Attorneys’ Fees and Costs (ECF No. 216) as moot, and

to dismiss this action with prejudice. A proposed Order for the Court’s

consideration is attached.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      Pursuant to Local Rule 7.1(B), counsel for both parties certify that they have

conferred about this motion, and both parties seek the relief requested.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)
      Pursuant to Local Rule 7.1(F), the parties hereby certify that the above

JOINT MOTION FOR VACATUR AND DISMISSAL OF THE ACTION

contains 1,193 words.




                                          2
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 7 of 8



 Respectfully submitted,

 RICHARD ALEXANDER                      FIRST ADVANTAGE
 WILLIAMS                               BACKGROUND SERVICES CORP.

 By s/ Barry S. Balmuth                 By s/ Frederick T. Smith
   Barry S. Balmuth                       Joseph S. Turner
   Balmuthlaw@alum.emory.edu              Illinois Bar No. 6195834
   Barry S. Balmuth, B.C.S.               jturner@seyfarth.com
   The Oaks Center                        Jason M. Torres
   2505 Burns Road                        Illinois Bar No. 6278611
   Palm Beach Gardens, Florida            jtorres@seyfarth.com
   33408                                  SEYFARTH SHAW LLP
   Telephone: (561) 242-9400              131 South Dearborn Street,
   Facsimile: (561) 366-2650              Suite 2400
                                          Chicago, Illinois 60603
    Michael Massey                        Telephone: (312) 460-5972
    Florida Bar No. 153680                Facsimile: (312) 460-7972
    massey@352law.com
    Massey & Duffy                        Frederick T. Smith
    855 E. University Avenue              Georgia Bar No. 657575
    Gainesville, Florida 32601            fsmith@seyfarth.com
    Telephone: (352) 505-8900             SEYFARTH SHAW LLP
                                          1075 Peachtree Street, N.E.
    Counsel for Plaintiff                 Suite 2500
                                          Atlanta, Georgia 30309-3958
                                          Telephone: (404) 888-1021
                                          Facsimile: (404) 892-7056

                                          Lead Counsel for First Advantage
                                          Background Services Corp.



Date: February 11, 2020




                                    2
     Case 1:13-cv-00222-MW-GRJ Document 246 Filed 02/11/20 Page 8 of 8



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION

RICHARD ALEXANDER WILLIAMS,

                    Plaintiff,

v.                                            Case No. 1:13-cv-00222-MW-GRJ

FIRST ADVANTAGE LNS SCREENING
SOLUTIONS, INC. f/k/a LEXISNEXIS
SCREENING SOLUTIONS, INC.,

                    Defendant.
                                              /

                          CERTIFICATE OF SERVICE
      I certify that on February 11, 2020, I electronically filed the JOINT

MOTION FOR VACATUR AND DISMISSAL OF THE ACTION with the Clerk

of Court using the CM/ECF system, which will automatically send e-mail

notification of such filing to the following attorneys of record:

 Barry S. Balmuth                             Michael Massey
 Barry S. Balmuth, B.C.S.                     Massey & Duffy, PLLC
 The Oaks Center                              855 E. University Avenue
 2505 Burns Road                              Gainesville, Florida 32601
 Palm Beach Gardens, Florida 33410



                                                     s/ Frederick T. Smith
                                                     Attorney for Defendant
